El Juez Asociado Sr. Aldeey,
emitió la opinión del tribunal.
Conociendo la Corte de Distrito de Ponce en grado de apelación de nna denuncia presentada en la corte municipal declaró culpable a Monserrate Noel del delito de alterar la paz y dictó sentencia condenándola a treinta días de cárcel contra cnyo fallo interpuso Monserrate Noel este recurso de apelación.
La denuncia origen de estos procedimientos en lo nece-sario dice así:
“En septiembre 1 de 1920, bora las 3 a. m. y en la calle Castillo, del Distrito Judicial Municipal de Ponce, P. R., las acusadas Monse-rrate Noel y Matilde Morales, voluntaria, y maliciosamente alteraron *635la paz y tranquilidad del vecindario con ruidos, conducta tumultuosa y ofensiva, y amenazando con lierir a Francisco Rivera, formando un fuerte escándalo.”
Antes del juicio en apelación se presentó excepción contra la denuncia fundada en que no da a conocer a la acusada el cargo que se le Race de una manera clara, concisa y dis-tintamente y porque'se le imputa más de un delito porque alega que alteró la paz y tranquilidad del vecindario con ruidos y conducta tumultuosa y ofensiva - amenazando con herir a Francisco Rivera. También alega que por los mis-mos becbos babía sido absuelta en la Corte Municipal de Ponce.
• La corte inferior declaró sin lugar esas excepciones y en-tendemos que no cometió error alguno al hacerlo así, como ahora se alega, porque la simple lectura de la denuncia de-muestra que se siguieron las palabras del estatuto lo que generalmente es suficiente, sin que sea necesario alegar de-una manera expresa en qué consistió la conducta tumultuosa y ofensiva, siendo la amenaza de herir a Francisco Rivera manifestación del mismo delito y no la imputación de un de-lito distinto.
En cuanto a la alegación de haber sido absuelta por los mismos hechos, esto no resultaba de la denuncia pero la con-sideraremos porque luego se presentó prueba en el juicio sobre ella, demostrándose que Monserrate Noel fué denun-ciada por haber acometido y agredido a Angel Collazo hi-riéndole en una mano en los momentos de la alteración de la paz objeto de esta denuncia habiendo sido absuelto de ese delito, pero lio puede prosperar tal defensa porque se trata de delitos distintos aunque cometidos en los mismos momentos, pues aquél es por haber agredido a Angel Collazo y éste es por haber alterado la paz con su conducta y ame-nazas de herir a Francisco Rivera, persona distinta de Angel Collazo. El caso de El Pueblo v. Veve, 24 D. P. R. 486, ci-tado por la apelante, no es de aplicación a éste porque la *636agresión a Collazo no fné el acto provocador de la alteración de la paz sino que primero fué ésta y después la agresión.
En cuanto a la alegación que se hace de ser insuficiente la prueba para sostener la condena, no podemos sostenerla en vista del examen que de ella hemos hecho.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.